Exhibit 10.2

 

 

Notice of Grant of Performance Stock Units and Performance Stock Unit Award
Agreement

  

Hologic, Inc.

ID: 04-2902449

250 Campus Drive

Marlborough, MA 01752

 

 

 

Grantee Name   

Plan: 2008 Equity Incentive Plan, as amended and restated (the “Plan”)

 

 

Effective GRANT DATE (the “Grant Date”), you (the “Grantee”) have been granted
an award of a target number of SHARES GRANTED performance stock units (“PSUs”)
of Hologic, Inc. (the “Company”) (such number of PSUs are hereinafter referred
to as the “Target Number of PSUs”). The PSUs are granted pursuant to the terms
and conditions of the Plan, referenced above, and the performance stock unit
award agreement (the “PSU Award Agreement”) provided herewith.

Subject to the terms and conditions of the PSU Award Agreement and the Plan, and
achievement of the performance targets set forth in the 2018 Long-Term
Performance Program (the “2018 LTP Overview”), the PSUs will vest on the third
anniversary of the Grant Date, entitling you to receive one share of the
Company’s common stock for each PSU so vested.

By your signature and the Company’s signature below, you and the Company agree
that these PSUs are granted under and governed by the terms and conditions of
the Plan and the PSU Award Agreement.

 

 

 

        Hologic, Inc.     Date

 

        Electronic Signature     Acceptance Date

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 1)



--------------------------------------------------------------------------------

Hologic, Inc.

Performance Stock Unit Award Agreement

Performance Stock Unit Award Agreement (the “PSU Award Agreement”) pursuant to
the Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to
time (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Performance Stock Units (“PSUs”) in respect
of the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Performance Stock Units to which this PSU
Award Agreement is attached (the “Award Notice”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1.    Grant of PSUs.    Pursuant to the terms and conditions of this PSU Award
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Grantee an award for the Target Number of PSUs as provided
in the Award Notice. The shares of Common Stock covered by these PSUs are
sometimes hereinafter referred to as the “PSU Shares.” The number and class of
securities and vesting schedule of the PSUs are subject to adjustment as set
forth in this PSU Award Agreement, the Plan and the 2018 LTP Overview (which is
incorporated herein by reference). In the event of a conflict between the terms
and conditions of the Plan and this PSU Award Agreement, the terms and
conditions of the Plan shall prevail. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.

2.    Performance Stock Units.    Each PSU entitles the Grantee to receive from
the Company (i) one share of Common Stock for each PSU vested as of a Vesting
Date (as defined below) and (ii) the right to receive notional dividend
equivalents, if any, each in accordance with the terms of and subject to
adjustment as provided in this PSU Award Agreement, the Plan and the 2018 LTP
Overview. After a Vesting Date, and subject to the terms and conditions of this
Agreement, the Company shall deliver the PSU Shares which have vested on that
date. To the extent that the PSUs granted hereby are not otherwise forfeited,
the number of PSUs that vest shall be rounded to the nearest whole PSU.

3.    Dividend Equivalents.    Until the Vesting Date, whenever dividends are
paid or distributed with respect to the Common Stock, the Grantee shall be
entitled to receive notional dividend equivalents (the “Dividend Equivalents”)
in an amount equal in value to the amount of the dividend or property
distributed on a single share of Common Stock as of the record date for such
dividend or distribution, multiplied by the number of PSUs granted hereunder
that are vested as of the Vesting Date. Payment of the notional dividend
equivalents paid on PSUs will be withheld by the Company and shall be delivered
to the Grantee as of the Vesting Date, if and only to the extent that the PSUs
have vested as of said date, as set forth in paragraph 4.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 2)



--------------------------------------------------------------------------------

4.    Vesting.

(a)    Subject to achievement of the performance targets set forth in the 2018
LTP Overview, and except as otherwise set forth herein, the PSUs granted hereby
will vest on the third anniversary of the Grant Date as provided in the Award
Notice, provided that the Grantee has remained in continuous Service (as defined
below) through such date (the “Restriction Lapse Date”). The calculation of the
number of PSUs, if any, that will vest on the Restriction Lapse Date is
specified in the 2018 LTP Overview and is based upon the Three-Year Relative TSR
Percentile Rank (as set forth in the 2018 LTP Overview). If the Company does not
achieve the Minimum Three-Year Relative TSR Rank (as set forth in the 2018 LTP
Overview) during the Performance Period, the PSUs granted or otherwise eligible
to be issued hereunder shall be forfeited as of the date of such determination.
Notwithstanding the foregoing, upon the Grantee’s Retirement (as defined below),
a pro-rata amount (based on the number of days the Grantee was employed during
the Performance Period) of the PSUs shall vest on the Restriction Lapse Date,
subject to achievement of the performance targets set forth in the 2018 LTP
Overview (i.e. based on the Company’s actual performance); provided, however,
that the PSUs shall not be eligible for the treatment described in this sentence
if the grant date is within ninety (90) days of the Grantee’s Retirement. For
purposes of this Agreement, the term “Retirement” shall mean a Grantee’s
termination of Service other than by the Company for Cause on or after the
earlier of (a) attaining age 65, or (b) attaining age 55 and completing 10 years
of continuous Service with the Company. For purposes of this PSU Award
Agreement, the term “Service” shall mean service as a Service Provider to the
Company; and the term “Service Provider” shall mean an employee, officer or
director of the Company or an Affiliate of the Company or a consultant currently
providing services to the Company or an Affiliate of the Company. Whether a
termination of Service shall have occurred for purposes of this PSU Award
Agreement shall be determined by the Company, which determination shall be
final, binding and conclusive. If the Grantee’s Service is terminated prior to
the Restriction Lapse Date (other than as otherwise explicitly provided for in
this Section 4), then the unvested PSUs shall terminate and Grantee shall have
no further rights hereunder, including without limitation any rights to receive
any Dividend Equivalents as set forth in paragraph 3, with respect to such
unvested PSUs. For purposes of this PSU Award Agreement, the term “Performance
Period” shall be the period commencing on October 1, 2017 (the first day of the
Company’s current fiscal year) and ending on September 26, 2020 (the last day of
the Company’s fiscal year 2020).

(b)    Notwithstanding anything to the contrary in Section 4(a) above and
subject to the conditions set forth below, a pro-rata amount (based on the
number of days the Grantee was employed during the Performance Period) of the
Target Number of PSUs granted hereby will vest prior to the Restriction Lapse
Date upon the termination of the Grantee’s Service as a result of the death or
Permanent Disability (as defined in Section 22(e)(3) of the Code) of the Grantee
(the “Termination Vesting Date,” and together with the Restriction Lapse Date,
the “Vesting Date”).

(c)    Notwithstanding anything to the contrary in Section 4(a) above and
subject to the conditions set forth below, if the Company consummates a Change
of Control prior to the Restriction Lapse Date, the Target Number of PSUs
granted hereby that have not otherwise been forfeited prior to the Change of
Control shall in effect become time-lapsed restricted stock units (“RSUs”) for
shares of the Company’s Common Stock at a rate of one RSU for each of the Target
Number of PSUs. The RSUs shall vest in full on the Restriction Lapse Date
provided that, in the event the Grantee’s employment during the Change of
Control Period is terminated prior to the Restriction Lapse Date, either (A) by
the Company other than for Cause or (B) by the Grantee for Good Reason and the
Grantee in both cases has remained in continuous Service through the date of
termination, then all RSUs shall be immediately vested. If a Change of Control
occurs subsequent to the last day of the Performance Period, but prior to
calculation of the Relative TSR Percentile Ranking, then PSUs shall be converted
to RSUs only after such calculation(s), provided, however, in the event that the
Company has failed to achieve the Minimum Three-Year Relative TSR Percentile
Rank for the Performance Period, then all PSUs shall be forfeited regardless of
the Change of Control occurring after the end of the Performance Period. Certain
capitalized terms used in this paragraph (c) are defined in Annex A.
Notwithstanding anything to the contrary in this PSU Award Agreement (including
the foregoing, the 2018 LTP Overview, or Annex A hereto), if the Grantee is a
party to a prior written employment agreement, change of control agreement or
plan or other similar written agreement or plan (each a “Prior Agreement”), that
provides, in certain circumstances, for greater benefits regarding the
accelerated vesting of equity awards (including PSUs) following a change of
control of the Company or similar transaction, the terms of such Prior Agreement
shall control the definition of the term “Change of Control” (or any term used
therein of similar import), and the terms and conditions by which the vesting of
the PSUs may be accelerated as a result of a Change of Control, as well as the
benefits that may otherwise be available to the Grantee upon a Change of
Control. For the avoidance of doubt, the parties hereby confirm that the PSUs
granted hereunder shall be considered and treated as restricted stock under any
such Prior Agreement for purposes of determining whether any such vesting is
accelerated.

5.    Nontransferability.    The PSUs granted pursuant to this PSU Award
Agreement may not be transferred without the consent of the Company, other than
by will or the laws of descent and distribution.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 3)



--------------------------------------------------------------------------------

6.    No Rights Other Than Those Expressly Created.    Neither this PSU Award
Agreement, the PSUs, nor any action taken hereunder shall be construed as
(i) giving the Grantee any right to be retained in the Service of, or continue
to be affiliated with, the Company, (ii) giving the Grantee any equity or
interest of any kind in any assets of the Company, or (iii) creating a trust of
any kind or a fiduciary relationship of any kind between the Grantee and the
Company. As to any claim for any unpaid amounts or distributions under this PSU
Award Agreement, any person having a claim for payments shall be an unsecured
creditor. The Grantee shall not have any of the rights of a stockholder with
respect to any PSU Shares or any Dividend Equivalents until such time as the
underlying PSU has been vested and the PSU Shares have been issued.

7.    Compliance with Laws.

(a)    Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon a Vesting Date or at some other time. The Company may
require, upon a Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b)    Section 280G. In the event that the Grantee shall become entitled to
payments and/or benefits provided by this PSU Award Agreement or any other
amounts in the “nature of compensation” as a result of a Change of Control (the
“Company Payments”), and such Company Payments will be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code or similar provision,
then, except as may otherwise be provided in a Prior Agreement between the
Company and the Grantee, the amounts of any Company Payments shall be
automatically reduced to an amount one dollar less than the amount that would
subject the Grantee to the Excise Tax.

(c)    Securities Law Compliance. Upon vesting (or partial vesting) of the PSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the PSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of PSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of PSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The PSU
Shares issued hereunder may be legended to reflect such restrictions.

(d)    General. No PSU Shares shall be issued or Dividend Equivalents
distributed upon vesting of a PSU granted hereunder unless and until the Company
is satisfied, in its sole discretion, that there has been compliance with all
legal requirements applicable to the issuance of such PSU Shares and/or
distribution of such Dividend Equivalents.

8.    Miscellaneous.

(a)    409A Compliance. The Company may, in its sole and absolute discretion,
delay payments hereunder or make such other modifications with respect to the
issuance of stock hereunder as it reasonably deems necessary to comply with
Section 409A of the Code and interpretative guidance thereunder. To the extent
any payment hereunder is considered deferred compensation subject to the
restrictions contained in Section 409A of the Code, and to the extent necessary
to avoid the imposition of taxes under Section 409A of the Code, such payment
may not be made to a specified employee (as determined in accordance with a
uniform policy adopted by the Company with respect to all arrangements subject
to Section 409A of the Code) upon separation from service (within the meaning of
Section 409A of the Code) before the date that is six months after the specified
employee’s separation from service (or, if earlier, the specified employee’s
death). Any payment that would otherwise be made during this period of delay
shall be accumulated and paid on the sixth month plus one day following the
specified employee’s separation from service (or, if earlier, as soon as
administratively practicable after the specified employee’s death).

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 4)



--------------------------------------------------------------------------------

(b)    Recoupment/Claw-Back of Awards. Notwithstanding any other provision of
this PSU Award Agreement to the contrary, any PSU granted under this PSU Award
Agreement (including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any PSU or upon the
receipt or resale of any share of Common Stock underlying the PSU) shall be
subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.

(c)    Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including but not limited
to determinations relating to the achievement of any thresholds or the vesting
of any PSUs hereunder, and shall interpret all provisions of this PSU Award
Agreement and the underlying PSUs, as it deems necessary or desirable, in its
sole and absolute discretion. Such determinations and interpretations shall be
binding on and conclusive to the Company and the Grantee. Without limiting the
foregoing, the Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the issuance of stock
hereunder as it reasonably deems necessary to the extent that (a) audited
financials are not complete for any applicable period during the Performance
Period and/or (b) that the Company has not had an adequate opportunity to review
the audited financials or confirm the Three-Year Relative TSR Percentile Rank,
or any other metric set forth in the 2018 LTP Overview, for any applicable
period during the Performance Period.

(d)    Amendment. Subject to the terms of the Plan, this PSU Award Agreement may
only be modified or amended by a writing signed by both parties.

(e)    Notices. Any notices required to be given under this PSU Award Agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01752

Attention: Chief Financial Officer

if to the Grantee:

As set forth in the records of the Company

or to such other address as either party may designate under the provisions
hereof.

(f)    Entire Agreement. This PSU Award Agreement shall supersede in its
entirety all prior undertakings and agreements of the Company and the Grantee,
whether oral or written, with respect to the PSUs granted hereunder; provided,
however, that nothing herein shall supersede any Prior Agreement that may
provide, in certain circumstances, for greater benefits regarding acceleration
of vesting of equity awards granted to the Grantee.

(g)    Successors and Assigns. The rights and obligations of the Company under
this PSU Award Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

(h)    Applicable Law; Severability. All rights and obligations under this PSU
Award Agreement shall be governed by the laws of the State of Delaware. In the
event that any court of competent jurisdiction shall determine that any
provision, or any portion thereof, contained in this PSU Award Agreement shall
be unenforceable in any respect, then such provision shall be deemed limited to
the extent that such court deems it enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
provision, or portion thereof, wholly unenforceable, the remaining provisions of
this PSU Award Agreement shall nevertheless remain in full force and effect.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 5)



--------------------------------------------------------------------------------

(i)    Paragraph Headings; Rules of Construction. The paragraph headings used in
this PSU Award Agreement are for convenience of reference, and are not to be
construed as part of this PSU Award Agreement. The parties hereto acknowledge
and agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this PSU Award Agreement.

(j)    Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this PSU Award Agreement,
the Grantee consents and agrees that the Company may deliver the Plan prospectus
and the Company’s annual report to Grantee in an electronic format. If at any
time Grantee would prefer to receive paper copies of these documents, the
Company will provide such copies upon request.

(k)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this PSU Award Agreement,
and no course of dealing between the parties hereto, shall operate as a waiver
of any such right, power or remedy of the party, unless explicitly provided for
herein. No single or partial exercise of any right, power or remedy under this
PSU Award Agreement by a party hereto, nor any abandonment or discontinuance of
steps to enforce any such right, power or remedy, shall preclude such party from
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

(l)    Counterparts. The Award Notice to which this PSU Award Agreement is a
part may be executed in multiple counterparts, including by electronic or
facsimile signature, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 6)



--------------------------------------------------------------------------------

Annex A

Certain Definitions Regarding Accelerated Vesting on a Change of Control

Certain Definitions.    For purposes of the Performance Stock Unit Award
Agreement to which this Annex is attached (the “PSU Award Agreement”), the
following capitalized terms shall have the meanings set forth below.

(a)    “Cause” means a determination by the Company that any of the following
has occurred: (i) disloyalty, gross negligence, willful misconduct or breach of
fiduciary duty to the Company which results in substantial direct or indirect
loss, damage or injury to the Company; (ii) the Grantee’s material violation of
the Company’s Code of Conduct, and other Company Codes of Conduct or other
policies and procedures that are applicable to the Grantee; (iii) the
commission, indictment, plea of nolo contendere or conviction of the Grantee of
a felony; (iv) the breach of the Grantee’s confidentiality, non-competition,
non-solicitation covenants set forth in a separate written agreement between the
Company and the Grantee; (v) a violation of federal or state securities law or
regulations; or (vi) any other act or omission by the Grantee that would
constitute “cause” under any employment or similar agreement entered into
between the Grantee and the Company or any of its subsidiaries.

(b)    “Change of Control” means:

(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the Voting Stock of the Company; provided, however, that any acquisition
by the Company, or any employee benefit plan (or related trust) of the Company
of 50% or more of Voting Stock shall not constitute a Change of Control; and
provided, further, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
common stock of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Voting Stock immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the Voting Stock, shall not constitute a Change of Control;
or

(ii)    Any transaction which results in the Continuing Directors (as defined in
the Certificate of Incorporation of the Company) constituting less than a
majority of the Board of Directors of the Company; or

(iii)    The consummation of (A) a Merger with respect to which the individuals
and entities who were the beneficial owners of the Voting Stock immediately
prior to such Merger do not, following such Merger, beneficially own, directly
or indirectly, more than 50% of the then outstanding shares of common stock of
the corporation resulting from the Merger (the “Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the Merger and without regard to any of
the individuals’ and entities’ shareholdings in the corporation resulting from
the Merger immediately prior to the consummation of the Merger, or (B) the sale
or other disposition of all or substantially all of the assets of the Company,
excluding a sale or other disposition of assets to a subsidiary of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to occur if
as a result of any transaction referred to in paragraph (iii) above, the Company
is deemed to be the accounting acquirer under U.S. generally accepted accounting
principles pursuant to Accounting Standards Codification Topic 805, as it may be
amended from time to time or any successor rule, standard, pronouncement, law or
regulation.

(c)    “Change of Control Period” means the period commencing upon a Change of
Control and ending two (2) years after a Change of Control.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 7)



--------------------------------------------------------------------------------

(d)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor act thereto.

(e)    “Good Reason” means:

(i)    A material diminution in the Grantee’s base compensation;

(ii)    A material diminution in the Grantee’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

(iii)    A material diminution in the authority, duties and responsibilities of
the supervisor to whom the Grantee is required to report as in effect
immediately prior to the Change of Control;

(iv)    A material change in the geographic location in which Grantee’s
principal office was located immediately prior to the Change of Control;

(v)    A material diminution in the budget over which the Grantee had authority
immediately prior to the of the Change of Control; and

(vi)    Any other action or inaction that constitutes a material breach by the
Company of the PSU Award Agreement or any other agreement under which the
Grantee provides services;

provided, however, that Good Reason shall not exist unless the Grantee has given
written notice to the Company within ninety (90) days of the initial existence
of the Good Reason event or condition(s) giving specific details regarding the
event or condition; and unless the Company has had at least thirty (30) days to
cure such Good Reason event or condition after the delivery of such written
notice and has failed to cure such event or condition within such thirty
(30) day cure period.

(f)    “Merger” means a reorganization, merger or consolidation.

(g)    “Voting Stock” means the then outstanding shares of voting stock of the
Company.

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 8)



--------------------------------------------------------------------------------

2018 LONG TERM PERFORMANCE PROGRAM OVERVIEW

Terms not defined in this 2018 Long Term Performance Program Overview (the “2018
LTP Overview”)    shall have the meaning ascribed to them in the Performance
Stock Unit Award Agreement (the “PSU Award Agreement”) or the Hologic, Inc. 2008
Equity Incentive Plan (the “Plan”), as applicable.

Except as otherwise provided in the PSU Award Agreement, on the Restriction
Lapse Date the PSUs subject to this PSU Award agreement shall vest in accordance
with the Relative TSR Performance Scale set forth below.

Subject to the terms of the PSU Award Agreement, if the Company does not achieve
the Minimum Three-Year Relative TSR Rank during the Performance Period, the PSUs
granted or otherwise eligible to be issued hereunder shall be forfeited as of
the date of such determination. In no event may more than 200% of PSU Shares
subject to the PSU Award Agreement (without regard to the adjustments provided
in this 2018 LTP Overview) vest.

Relative Total Shareholder Return

For purposes of this 2018 LTP Overview, the Relative TSR Percentile Rank for the
Performance Period shall be calculated as follows (using the MS Excel Percentile
Rank Function):

TSR will be calculated as a single 3-year period (the Performance Period), and
will reflect stock price appreciation (plus the reinvestment of dividends for
relevant companies as of the ex-dividend date). In order to reduce volatility,
the TSR measurement will start and end with the average closing stock price
(with dividends reinvested as of the ex-dividend date) over a 30-trading day
period prior to the first and last day of the Performance Period.

Hologic’s Relative TSR Percentile Rank will be determined as follows:

Percentile = (n-r) / (n-1)* 100

Where n= the number of companies within the company peer group and the company
itself and r = the Company’s ranking within the list of peer group companies
(including the Company.) Acquired or otherwise delisted companies are excluded
from the calculation.

Percentile rankings and corresponding payout levels that are between the
percentile ranking values in the table below will be calculated by linear
interpolation.

The following is a list of members of the 27 company peer group:

 

Abbott Laboratories

  Mettler-Toledo International Inc.  

Agilent Technologies, Inc.

  Myriad Genetics, Inc.  

Baxter International Inc.

  NuVasive, Inc.  

Becton, Dickinson and Company

  PerkinElmer Inc.  

Boston Scientific Corporation

  Qiagen NV  

Bruker Corporation

  Quest Diagnostics Inc.  

DENTSPLY SIRONA Inc.

  ResMed Inc.  

DexCom, Inc.

  Stryker Corporation  

Edwards Lifesciences Corp.

  The Cooper Companies Inc.  

IDEXX Laboratories, Inc.

  Thermo Fisher Scientific, Inc.  

Illumina Inc.

  Varian Medical Systems, Inc.  

Integra LifeSciences Holdings Corp

  Waters Corporation  

Intuitive Surgical, Inc.

  Zimmer Biomet Holdings, Inc.  

Laboratory Corp. of America Holdings

   

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 9)



--------------------------------------------------------------------------------

For purposes of this 2018 LTP Overview, the Three-Year Relative TSR performance
scale for the Performance Period is below.

 

Relative TSR Performance Scale 3-Year Relative TSR Percentile Ranking  
Percentage of PSUs Vested ³95 P   200%   (Maximum) 75 P   150%     50 P   100%  
(Target) 25 P   50%   (Minimum) <25 P   0        

 

(Hologic, Inc. U.S. FY18 PSU Agreement (relative TSR) – Page 10)